--------------------------------------------------------------------------------

Exhibit 10.2
 
MORTGAGE LOAN NOTE


Date of Note:
March 14, 2012



Principal Amount:
$16,200,000.00



Maturity Date:
March 31, 2017



Interest Rate:
Five percent (5%) per annum



FOR VALUE RECEIVED, REP 80 ARKAY DRIVE, LLC, a New York limited liability
company (“Borrower”), having an address as indicated below, HEREBY PROMISES TO
PAY to the order of STANDARD MICROSYSTEMS CORPORATION, (hereinafter, together
with its successors and assigns, referred to as the “Lender”), at 80 Arkay
Drive, Hauppauge, New York 11788, or at such other place as the holder hereof
may from time to time designate in writing, in immediately available federal
funds, interest only on the outstanding Principal Amount at the Interest Rate
(computed on an actual/360 day basis, i.e., interest for each day during which
any of the Principal Amount is outstanding shall be computed at the Interest
Rate divided by 360) on the first day of each month commencing on May 1, 2012,
until the Maturity Date, at which time the unpaid balance of the Principal
Amount shall be due and payable, together with all accrued but unpaid interest.
Interest from March 14, 2012 through March 31, 2012, in the amount of $40,500,
shall be paid to Lender on or before March 20, 2012.


Borrower shall pay a late payment charge of five cents ($.05) for each dollar
($1.00) of each payment that is made more than fifteen (15) days after the due
date thereof, which charge shall be due and payable with each such late payment.


This Note is secured by, and the parties hereto are entitled to the benefits and
security of, that certain Mortgage and Security Agreement (the “Mortgage”),
dated the date hereof, from Borrower, as mortgagor, to Lender, as mortgagee,
encumbering, among other things, certain real property and improvements
described in the Mortgage (the “Real Property”), all of the covenants,
conditions and agreements of the Mortgage being made a part of this Note by this
reference.


Except as may be otherwise provided in the Mortgage, all monthly payments
received by Lender hereunder shall be applied first, to the payment of accrued
interest on the Principal Amount, second, to the reduction of the Principal
Amount of this Note (if any is pre-paid), and finally, the balance, if any, to
the payment of any fees, costs, expenses or charges then payable by Borrower to
Lender hereunder, under the Mortgage or under any other document executed and
delivered by Borrower in connection with the loan evidenced by this Note.

 
 

--------------------------------------------------------------------------------

 

Borrower agrees that if it fails to timely make any payment due under this Note
or upon the happening of any “Event of Default” under the Mortgage (as defined
in the Mortgage), the outstanding Principal Amount, together with accrued
interest and all other expenses, including, without limitation, reasonable
attorneys’ fees, shall immediately become due and payable at the option of the
holder of this Note, notwithstanding the Maturity Date. For purposes hereof,
attorneys’ fees shall include, without limitation, fees and disbursements for
legal services incurred by the holder hereof in collecting or enforcing payment
hereof whether or not suit is brought, and if suit is brought, then through all
appellate actions. From and after any “Event of Default” under the Mortgage, the
interest rate of this Note shall be the “Default Rate” (as defined in the
Mortgage).


In no event shall the total of all charges payable under this Note, the Mortgage
and any other documents executed and delivered in connection herewith and
therewith that are or could be held to be in the nature of interest exceed the
maximum rate permitted to be charged by applicable law. Should Lender receive
any payment that is or would be in excess of that permitted to be charged under
any such applicable law, such payment shall have been, and shall be deemed to
have been, made in error and shall thereupon be applied to reduce the principal
balance outstanding on this Note.


Borrower waives demand, presentment for payment, notice of dishonor, protest and
notice of protest of this Note.


Any notice, demand or request relating to any matter set forth in this Note
shall be given in the manner provided for in the Mortgage.


Time is of the essence as to all dates set forth herein; provided, however, that
whenever any payment to be made under this Note shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computations of payment of interest. As used herein, the phrase
“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks are required or permitted to close in the State of New
York.


This Note may not be waived, changed, modified, terminated or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any such waiver, change, modification, termination or discharge is sought.


This Note may be prepaid, in whole or in part, without any prepayment premium,
so long as (i) Lender is given not less than thirty (30) days’ notice of such
prepayment, (ii) the prepayment is accompanied by the payment of accrued and
unpaid interest on the principal amount prepaid together with all late charges
and other losses, costs and expenses attributable to the prepayment, and (iii)
the prepayment is made in immediately available federal funds.


BORROWER, AND BY ITS ACCEPTANCE HEREOF, LENDER, EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 
-2-

--------------------------------------------------------------------------------

 

BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF LENDER ON THIS NOTE, ANY
AND EVERY RIGHT BORROWER MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY
COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.


This Note and the rights and obligations of the parties hereunder shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State of New York (without giving effect to New York’s principles of
conflicts of law). Borrower hereby irrevocably submits to the exclusive
jurisdiction of any New York state or federal court sitting in the County of
Suffolk over any suit, action or proceeding arising out of or relating to this
Note, and Borrower hereby agrees and consents that, in addition to any methods
of service of process provided for under applicable law, all service of process
in any such suit, action or proceeding in any New York State or Federal court
sitting in the County of Suffolk, may be made by certified or registered mail,
return receipt requested, directed to Borrower at the address indicated below,
and service so made shall be complete five (5) days after the same shall have
been so mailed.


This Note and the Mortgage evidence purchase money financing extended by Lender
to Borrower in connection with the assignment by Lender to Borrower of its
leasehold interest in the Real Property. In connection therewith, Lender has
subleased back from Borrower portions of the Real Property pursuant to those
certain sublease agreements (the “Lease-Back Agreements”) executed
contemporaneously herewith. Notwithstanding anything to the contrary contained
in this Note, if and to the extent Lender, as tenant under any of the Lease-Back
Agreements, defaults in the payment of any fixed rent or additional rent
required therein, then, provided such non-payment of fixed rent or additional
rent is not an exercise of Lender’s offset right under the Lease-Back Agreement
arising from Borrower’s monetary default with respect to this Note or the
Mortgage, Borrower shall have the right, to be exercised in its sole discretion,
to offset such unpaid amounts due under the Lease-Back Agreements against the
amounts otherwise due and payable hereunder.


[NO FURTHER TEXT ON THIS PAGE]

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the Date of
Note.


Address:
BORROWER:
           
REP 80 ARKAY DRIVE, LLC
 
c/o Rechler Equity Partners
By: Rechler Management, LLC   
85 South Service Road
  Its Management  
Plainview, New York 11803
       
By:
/s/ Gregg Rechler      
Name: Gregg Rechler
     
Title:   Authorized Representative
 

 
 
-4-

--------------------------------------------------------------------------------